I, WICKER. Judge.
Donnie Fazande was charged by bill of information. The defendant was charged with possession of cocaine with the intent to distribute, in violation of La.R.S. 40:967(A). The defendant withdrew his former plea of not guilty and tendered a plea of guilty to La.R.S. 40:967(A). The trial judge subsequently sentenced the defendant to ten years imprisonment at hard labor, with credit for time served. Fazande now appeals.
Defense counsel has filed an Anders1 brief asserting there are no nonfrivolous issues which arguably support the appeal and requesting that he be allowed to withdraw as counsel. He has also assigned as error any and all errors patent. In State v. Jiron, 96-319 (La.App. 5th Cir. 10/1/96), 683 So.2d 769, 771 we explained:
The duty of the appellate court in reviewing an Anders appeal is to determine whether there are any nonfrivolous issues which arguably support the appeal. State v. Benjamin [573 So.2d 528 (La.App. 4th Cir.1990)] at 531.
See also, State v. Nash, 97-6 (La.App. 5th Cir. 4/29/97), 694 So.2d 1069, 1070.
*1032Defense counsel has complied with the requirements set forth in Benjamin, infra and adopted by this court in State v. Bradford, 95-929, 930 (La.App. 5th Cir. 6/25/96), 676 So.2d 1108. We have conducted an extensive independent review of the record and find no nonfiivolous issues which would arguably support an appeal. We have also found no errors patent.
Accordingly, for the reasons stated, the defendant’s conviction and sentence are affirmed. Defense counsel’s motion to withdraw is granted.
CONVICTION AND SENTENCE AFFIRMED; MOTION TO WITHDRAW GRANTED.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), reh'g denied, 388 U.S. 924, 87 S.Ct. 2094, 18 L.Ed.2d 1377 (1967).